Citation Nr: 0604960	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for prostate condition.

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 through March 
1971.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, in February 2000 and September 2001.

On his March 2004 VA Form 9 (substantive appeal) the veteran 
indicated that he desired a hearing.  However, in 
correspondence dated July 2004, the veteran expressed his 
desire to cancel his hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The Board notes that the veteran completed authorization 
forms for the release of information in June 1999 and in 
March 2002.  There is no indication in the record that the RO 
ever requested the records from the facilities mentioned on 
these forms.  The Board cannot foreclose the possibility that 
these records could contain information relevant to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, on remand, the RO should ask the veteran to complete 
updated authorization forms to release medical information 
from Riddle Memorial Hospital, Dr. R. Chopra and Dr. R. 
Burley. 

Additionally, the evidence reveals that the veteran has 
received treatment at the Wilmington Vet Center since 
September 2001.  These records should be requested as well.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Upon receipt 
of this evidence, the RO should review it to determine 
whether any additional information regarding stressors is 
contained in the records.  If additional information is 
provided, any necessary stressor verification development 
should be conducted.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and a 
prostate condition since service.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should request 
records from Dr. Chopra, Dr. Burley, and 
the Riddle Memorial Hospital.  In 
addition, treatment records from the 
Wilmington Vet Center should be requested 
from September 2001 to the present.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 
 
 
 

